DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 6/15/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-9 have been amended. 
In view of the amendment, the Objection to the Title has been withdrawn. Please use black ink for amended language; some of the colors do not show well in scanned version.
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. Yamamoto et al. (US 2017/0346372) and Mizuta et al. (US 2009/0219017) are still relied on as prior art teaching the claims.
Re claims 1 and 9, Applicant argues (Page 8) that Yamamoto teaches away from “annular sensor magnet” as recited in claim 1. Furthermore, Applicant asserts (Page 8-9) that claim does not recite “sensor magnet holders”, and therefore teaches away from the “annular sensor magnet”, as the claimed invention is fixed to a motor shaft by a press-fit, without a sensor magnet holder.
Examiner respectfully disagrees.
When, interpreting the claim, [T]he Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when looking to the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument (Page 8-9) that Yamamoto is teaching away from the claimed invention, as the claim does not recite directly press-fitting the motor shaft to the center of the sensor magnet directly, the argument is rendered moot. However, Mizuta teaches that it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the magnet of Yamamoto to have the annular sensor magnet comprising a bonded magnet in which a magnetic material is dispersed in a plastic material, in order to provide a structure which helps maintain measurement accuracy, even when the annular sensor magnet is damaged (Mizuta; [0016]). Therefore, in view of Mizuta one skilled in the art would recognize that a direct press-fit would still be a viable feature for the invention.
See the rejection of the claims below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346372) in view of Mizuta et al. (US 2009/0219017).
In claim 1, Yamamoto teaches (Fig. 1-14) an annular sensor magnet (30) to be fixed to a motor shaft (20) by a press-fit ([0054]), the annular sensor magnet (30) comprising: an annular portion (30b) having magnetic poles alternately formed in an outer peripheral portion thereof (N poles and S pole alternatively formed; [0064]); a fixing portion (48) extending from an inner peripheral portion of the annular portion (30) toward the center thereof to support (via 32) and fix the motor shaft (20) having been press-fit ([0054]); and a stress reducing portion (30a) for reducing a stress caused in a contact portion (inner radial end of 48) of the fixing portion (48) configured to contact (via 32) the motor shaft (20) when the motor shaft (20) is press-fit onto the fixing portion (32).

However, Mizuta teaches (Fig. 2) forming an annular sensor magnet (14) comprising a bonded magnet (via resin; [0043-0044]) in which a magnetic material (magnetic powder; [0043]) is dispersed in a plastic material (forming the plastic magnet 14; [0043-0044]).
Therefore, in view of Mizuta, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the magnet of Yamamoto to have the annular sensor magnet comprising a bonded magnet in which a magnetic material is dispersed in a plastic material, in order to provide a structure which helps maintain measurement accuracy, even when the annular sensor magnet is damaged (Mizuta; [0016]).
In claim 2, Yamamoto as modified teaches the magnet of claim 1; furthermore, Yamamoto teaches wherein the fixing portion (48) includes a plurality of arms (arms of 48) extending from the inner peripheral portion of the annular portion (30b) toward the center.
In claim 3, Yamamoto as modified teaches the magnet of claim 2; furthermore, Yamamoto teaches wherein the arms (48) include a tip (inner radial surface of 48) comprising disposed thereon the contact portion (inner radial end of 48) configured to contact (via 32) the motor shaft (20).
In claim 4, Yamamoto as modified teaches the magnet of claim 2; furthermore, Yamamoto teaches wherein the stress reducing portion (30a) comprises an arc area between fixed ends (portion of 48 fixed to 30) of the plurality of arms (48).
In claim 9, Yamamoto teaches a motor unit (10) having a brush (brushed DC motor; [0050]); an annular sensor magnet (30) to be fixed to a motor shaft (20) by a press-fit ([0054]), the annular sensor magnet (30) comprising: an annular portion (30b) having magnetic poles alternately formed in an outer peripheral portion thereof (N poles and S pole alternatively formed; [0064]); a fixing portion (48) extending from an inner peripheral portion of the annular portion (30) toward the center thereof to 
Yamamoto does not teach wherein the annular sensor magnet comprises a bonded magnet in which a magnetic material is dispersed in a plastic material.
However, Mizuta teaches (Fig. 2) forming an annular sensor magnet (14) comprising a bonded magnet (via resin; [0043-0044]) in which a magnetic material (magnetic powder; [0043]) is dispersed in a plastic material (forming the plastic magnet 14; [0043-0044]).
Therefore, in view of Mizuta, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the magnet of Yamamoto to have the annular sensor magnet comprising a bonded magnet in which a magnetic material is dispersed in a plastic material, in order to provide a structure which helps maintain measurement accuracy, even when the annular sensor magnet is damaged (Mizuta; [0016]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0346372) in view of Mizuta et al. (US 2009/0219017), and further in view of Cho et al. (US 2014/0062226).
In claim 8, Yamamoto as modified teaches the magnet of claim 2; furthermore, Yamamoto teaches wherein N2 = N1 x n is satisfied, where N1 is the number of plurality of arms (three arms) and N2 is the number of the magnetic poles (N poles and S poles) formed in the annular portion (30b).
Yamamoto does not teach wherein N2 is an even number.

Therefore in view of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the magnet of Yamamoto as modified to have the expression N2 = N1 x n satisfied, such that N2 is an even number, in order to provide a sensor magnet providing a uniform intersection of the magnetic poles with a hall sensor to provide measurements of the motor RPMS (Cho; [0033]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 5: wherein the arc area includes a central portion with a radial thickness greater than a radial thickness of both end portions thereof.
Claim 6: “wherein: the arms include a radial portion extending radially inward from the inner peripheral portion of the annular portion, and an axial portion axially extending from a center-side end portion of the radial portion; and the axial portion includes an inner peripheral surface having disposed thereon the contact portion configured to contact the motor shaft.”
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukaya et al. (US 2004/0164733) teaches an angular position sensor which is directly press-fitted to a shaft.
Arimatsu et al. (US 2017/0373548) teaches a magnet member which is fixed to a rotary shaft.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832